            Case 1:18-cv-06796-RA-KHP Document 66 Filed 09/09/20 Page 1 of 1


                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 GALVEZ PRUDENTE, et al.,                                            DATE FILED: 9-9-20

                               Plaintiffs,
                                                                        18-CV-6796 (RA)
                          v.
                                                                             ORDER
 PROSPERITY 80 INC., et al.,

                               Defendants.



RONNIE ABRAMS, United States District Judge:

          The parties have now twice missed the court-imposed deadline to file a joint pre-trial order. It is

hereby:

          ORDERED that counsel for all parties appear for status conference on Thursday, September 10,

2020 at 10:00 am. In light of the COVID-19 crisis, the Court will hold this conference by telephone.

The parties shall use the dial-in information provided below to call into the conference: Call-in Number:

(888) 363-4749; Access Code: 1015508. This conference line is open to the public.

          SO ORDERED.

Dated:       September 9, 2020
             New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
